MR. PRESIDING JUSTICE KILEY specially concurring : Neither in Feldman v. Chicago Rys. Co., 289 Ill. 25 (1919), nor in the Illinois cases it relied upon, had the passenger “fully alighted . . . and . . . reached a place of safety . . . .” In Chicago City Ry. Co. v. Carroll, 206 Ill. 318, plaintiff was injured when “alighting or just as he had alighted from a Wentworth Avenue street car intending to transfer to another car.” In North Chicago St. R. Co. v. Kaspers, 186 Ill. 246, plaintiff intending to transfer ran alongside of a moving train, got on the step of a streetcar and was stepping up to the platform when increased speed of the train caused him to fall off the car. There was evidence also tending to prove that the conduct of defendant encouraged plaintiff. In Chicago & A. R. Co. v. Winters, 175 Ill. 293, plaintiff while transferring from one train to another was told by operators of defendant’s train to alight on a side where he would have to walk between trains moving in the opposite direction. “Just after” he alighted he was injured. In the Feldman case plaintiff alighted from a southbound streetcar and began to walk towards the southwest corner to transfer when he was injured five or six feet from the car. The point urged by defendant here does not appear to have been raised by the defendant in the Feldman case. That point is that where a passenger has alighted and reached a place of safety, although he has a transfer, the defendant was required to exercise only ordinary care toward him. A reading of the Winters, Kaspers, Carroll, and Feldman cases will show that in each case the injured party was in a dangerous place when alighting or attempting to alight or board or after alighting. Thus it appears that two elements were present in these instances, an intended transfer and a dangerous place. Judges Cartwright and Dunn dissented in the Feldman case. (Their reliance was principally upon Chicago & E. I. R. Co. v. Jennings, 190 Ill. 478, opinion by Judge Cartwright.) They said that the relationship of. carrier and passenger is tested by the question whether the person is under the care and control of the carrier so that it might exercise the degree of care exacted from it. They thought that Feldman, while walking on the street, was not under the carrier’s control nor on any place provided for its passengers and that Feldman was exercising his right as one of the general public at the time he was injured. The dissent seems to distinguish the Winters and Kaspers case from the Feldman case on the ground that Winters was on the defendant’s property, Kaspers on defendant’s car. It distinguishes the Carroll case on the ground that Carroll had “not got away in safety” from defendant’s car. The majority in the Feldman case thought it “clear from the decision” in the Carroll case that the doctrine there is, where a passenger, in pursuance of a continuous journey, transfers from one car to another, under the Feldman facts “the relation of carrier and passenger continues throughout the necessary acts of such transfer.” That conclusion is consistent with the conclusion in the Winters, Kaspers, and Carroll cases. The language of the conclusion appears to be borrowed from a statement in the Carroll case to which the Kaspers case is cited, though that language does not appear in the Kaspers case. In any event the conclusion in the Feldman case incorporates implicitly the dangerous place element of the cases relied on and the dangerous circumstances surrounding Feldman’s injury. The conclusion in the Feldman case does not preclude a different rule, consistent also with the cases it relies on, that where a passenger has alighted and reached a place of safety he is no longer entitled to the highest degree of care on the carriers’ part. This conclusion would be drawn in the face of the fact that a party had a transfer and was engaged in a continuous journey. If the continuous journey, and not the safe place is to be the vital fact, one may wonder where this doctrine would lead to in metropolitan Chicago where the Chicago Transit Authority owns and operates streetcars, buses and rapid transit systems at street, subway and elevated levels. Under the Feldman doctrine the current situation of the Chicago Transit Authority seems absurd. We take judicial notice of the Metropolitan Transit Authority Act, Ill. Rev. Stats. 1953, ch. 111⅔, §§ 301 et seq. [Jones Ill. Stats. Ann. 21.2064(1) et seq.], creating and empowering the Chicago Transit Authority to operate the consolidated transportation facilities in the Chicago metropolitan area. We take notice too of the universal transfer system under which a person may take a continuous journey of many miles involving streetcars, buses, elevated trains and subway trains. During the journey in order to transfer a person may be required to cross streets and walk sidewalks with others some having transfers and some not. During such a continuous journey under the Feldman language, the relationship of carrier and passenger exists imposing the duty of the highest degree of care on the Chicago Transit Authority. The hypothetical passenger while crossing Montrose avenue or Lincoln avenue is owed a higher degree of care than those walking beside him, but who have no transfers. This lack of a transfer was the distinction pointed out in the Feldman case between Feldman and Burke both of whom had gotten off the car and were in the same place when injured. The transfer therefore was the difference between the requirement of highest care toward Feldman and ordinary care toward Burke. The dissent in the Feldman case stated that a man, though on a continuous journey, who had “safely alighted” was no longer under the care and control of the defendant. This statement supposed a finding of a place of safety; though, under the cases relied on by the majority, a finding that Feldman was in a place of danger would seem justified,. But having “alighted safely” the dissent considered him not a passenger “but exercising his right as one of the general public by crossing the street.” . I think the decision in the instant case is realistic and just.